Citation Nr: 0331116	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  99-20 152A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 
(West 2002) for additional disability associated with liver 
damage due to VA medical treatment.  

2.  Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 
for additional disability associated with mouth ulcers due 
to VA medical treatment.  


WITNESSES AT HEARING ON APPEAL

Appellant, D. R. 


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel



REMAND

The veteran had active military service from February 1973 
to September 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of August 1999 and June 2000 rating 
decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California.  In those 
decisions, the RO denied benefits pursuant to 38 U.S.C.A. § 
1151 for additional disability associated with liver damage 
and additional disability associated with mouth ulcers, 
respectively, resulting from VA medical treatment.  

In a May 2001 written statement, the veteran revoked a 
written power of attorney appointment of a service 
organization as his representative.  In June 2001, a hearing 
was held before the undersigned Veterans Law Judge (formerly 
Board Member) at the RO.  During the hearing the veteran 
submitted additional medical records accompanied by a 
written waiver of RO jurisdiction.  See 38 C.F.R. § 
20.1304(c) (2001).  

In an August 2001 decision, the Board denied the veteran's 
claims.  The veteran thereafter appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In March 2002, the veteran granted a power 
of attorney to a lawyer only for purposes of his appeal 
before the Court.  

In accordance with a February 2003 Joint Motion for Remand 
and to Stay Further Proceedings, signed by VA's General 
Council, the Court issued an order in February 2003 that 
vacated the Board's decision and remanded the matter for 
readjudication pursuant to 38 U.S.C.A. § 7252(a) (West 
2002).  

In October 2003, the veteran's motion to advance his case on 
the Board's docket was granted.  

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), was signed into law during the 
course of this appeal.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).

VA is required to advise claimants of the evidence needed to 
substantiate their claims, of what evidence they are 
responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002).  
The notice requirements of 38 U.S.C.A. § 5103(a) are not met 
unless VA can point to a specific document in the record.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the above noted Joint Motion for Remand and to Stay 
Further Proceedings, adopted by the Court, it was concluded 
that the Board had erred in failing to point to any document 
that satisfied the notice requirements of the VCAA.  
38 U.S.C.A. § 5103(a); Quartuccio.  

To date, the veteran has not received the specific notice 
required under 38 U.S.C.A. § 5103(a) as interpreted in 
Quartuccio.

In July 2003, the veteran submitted additional evidence to 
the Board.  The United States Court of Appeals for the 
Federal Circuit has held, in essence, that the Board cannot 
proceed to consider evidence that has not first been 
considered by the RO.  Disabled Veterans of America v. 
Principi, 327 F.3d F.3d 1339 (Fed. Cir. 2003).  The veteran 
has not waived such consideration.

The veteran also submitted a Board-generated form on which 
he checked the box next to the following statement, "I am 
submitting the enclosed argument and/or evidence.  I do not 
have anything more to submit and would like the Board to 
immediately proceed with the readjudication of my appeal."  
His check mark might be construed as rendering unnecessary 
further notice under the VCAA.  However, the Board is bound 
by the Court's order and the decision of VA's General 
Counsel embodied on the Joint Motion.  38 U.S.C.A. § 7104(c) 
(West 2002); Bailey v. Gober, 10 Vet. App. 454 (1997) (per 
curium).

The Board has no choice at this point but to remand the 
veteran's claim for the following procedural actions:

1.  The RO should provide the veteran 
with a VCAA notice letter regarding his 
claims on appeal.

2.  The RO should readjudicate the 
veteran's claims in light of all 
evidence received since the June 2000 
supplemental statement of the case.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




